In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County (Hart, J.), dated October 8, 2004, which denied his mo- tion pursuant to 22 NYCRR 202.21 (d) for leave to depose a nonparty witness.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in denying the plaintiffs motion for leave to depose a nonparty witness, made after the filing of the note of issue and certificate of readiness. The plaintiff failed to offer any evidence of unusual or unanticipated circumstances subsequent to the filing such as would require additional pretrial proceedings to prevent substantial prejudice (see Gigliotti v Allstate Ins. Co., 258 AD2d AD2d *353559 [1999]; Scocozza v Tolia, 254 AD2d 475 [1998]). Schmidt, J.P., Adams, Luciano and Rivera, JJ., concur.